DETAILED ACTION
Claims 1-8 are pending as amended on 10/30/20,
claims 7-8 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on October 30, 2020.  Claims 1-4 have been amended as a result of the previous action; the indefiniteness rejections have been withdrawn, and the art rejections have been redone accordingly.

Claim Objections
Claims 1 & 5 are objected to because of the following informalities: claim 1 states “for the bending or forming”, which is grammatically improper, and there appears to be no proper basis for this standalone phrase in the claim language.  In claims 1 & 5, it is believed that “Pa.s” requires an interpunct rather than a period to denote multiplication, i.e. “Pa · s”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vandal et al., US 6,598,426 in view of Riera, US 6,103,011 and further in view of Floch et al., US 5,639,517 & Wery et al., WO 2014/020261 (citations to English equivalent, US 2015/0210872).
With regard to claims 1 & 5, Vandal teaches various conventional processes for windshield formation, comprising steps of taking a windshield pane with a common low-E functional stack (19) on “face 3”, depositing an opaque liquid enamel border (33) on the opposite side (“face 4”), stacking with a second pane, and heating/bending @ 500-650 deg. C and bonding the panes together with a common PVB interlayer (17) in an autoclave or the like (throughout, e.g. abstract, [Col. 4, 17, Col. 5, 13-20, Col. 6, 11-17 & FIGS. 1-11]).  One glass sheet preheating step, useful for avoiding thermal shock, would have been obvious to omit if this additive benefit were not desired (MPEP 2144.04(II)A).  Vandal also teaches the known practice of heat-bending coated glass sheets at high temperatures without any prior enamel coating firing steps [Col. 2, 25-30], and this would have been an obvious modification in order to predictably yield a bent & coated substrate in an efficient manner using known methods.
While this reference does not expressly disclose a step of laying the coated “face 3” resting on a “support”, this broad limitation is believed to be implicit, in order to necessarily support the pane during the step of coating its opposite “face 4” (and doing so in the simplest manner).  In any event, underside supports were well-known in this art, as taught for example by Riera, which keeps a pane face resting on supports (74) during a peripheral coating step for its other side (throughout, e.g. abstract, [FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of 
While these references do not expressly disclose that the liquid enamel coating has a viscosity of less than 10 Pa*s (or between 2-5 Pa*s), arriving at the optimum viscosity range during the course of routine experimentation would have been prima facie obvious for one of ordinary skill in the coating art – note for example Floch, which states the obvious for its method of applying a low-viscosity coating to a vacuum-held glass substrate: “if the colloidal solution were too viscous, it might block the supply channels of the coating apparatus, whereas if it was too fluid, it might not attach itself correctly to the substrate” [Col. 4, 66 – Col. 5, 3].
While these references do not expressly disclose whether the assembly is degassed under vacuum, sealed, and autoclaved to form the windshield, these “constitute obligatory steps for obtaining a laminated glazing” as noted by Wery [0039], and would have been obvious to incorporate if not already implicit in the prior art.
With regard to claims 2-3, Riera also teaches the conventional use of a brush robot applicator arm for forming a peripheral coating atop a supported substrate, and with regard to claim 4, while the prior art does not discuss multiple such robots, it has been held that duplication of this nature is generally obvious (see MPEP 2144.04(VI)B) and would have been an obvious modification for one of ordinary skill in order to predictably increase throughput by dividing up tasks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vandal et al., US 6,598,426 in view of Riera, US 6,103,011, Floch et al., US 5,639,517 & Wery et al., WO 2014/020261 (citations to English equivalent, US 2015/0210872) and further in view of Disteldorf, US 2003/0232197.
With regard to claim 6, the teachings of Vandal, Riera, Floch, & Wery have been detailed above, and while they do not explicitly note a silver layer in their low-E coatings, such is a widely conventional component of a low-E glass coating (including the original such coatings), and thus, it is believed that one of ordinary skill would have understood such a layer to either have been implicit or otherwise obvious to try from the limited number of commonplace low-E stack reflective metal layers.  Disteldorf for example states that “Vehicle windshields typically include first and second glass substrates that are laminated to one another via at least a polymer interlayer (e.g., PVB).  A low emissivity (low-E) coating is often formed on an interior surface of one of the substrates so that the coating is provided between the substrates and adjacent the polymer interlayer in the final windshield product.  A low-E coating typically includes at least one infrared (IR) reflecting layer such as Ag, NiCr, or Au, that is provided between at least a pair of dielectric layers.” [0002].  It would at least have been obvious to combine the teachings of Disteldorf with those of Vandal, etc., in order to yield an alternate, standard silver-containing low-E coating in the windshield making method of the prior art with predictable success.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 30, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  
With regard to Applicants’ argument that the Vandal reference teaches a drying/pre-curing step and thus fails to meet the amended claim language and its corresponding negative limitation, this is not persuasive.  It is noted that the Vandal reference does teach the utility of an additive, glass sheet preheating step, however, this is not said to either dry or pre-cure any coatings.  While such a step is said to be useful for avoiding the possibility of unwanted thermal shock to the glass [Col. 5, 60-65], it would have been obvious for one of ordinary skill to omit such a non-essential step if its additive benefit were not desired (MPEP 2144.04(II)A).  Examiner also further notes that the prior art explicitly teaches the known practice of heat-bending coated glass sheets at high temperatures without any prior enamel coating firing steps [Col. 2, 25-30], and such a known alternative sequence of method steps would have an obvious, expedient alternative for one of ordinary skill in this art at the time of Applicants’ invention.
With regard to Applicant’s argument that the Vandal reference could not use a coating as low viscosity as the claimed range in ‘screen-printing’, Examiner notes for example the evidence of US 4,959,090 – cited by Vandal [Col. 5, 37-44] – which coats these compositions with “the viscosity depending on application method” [Col. 2, 67-68], and which for screen printing might be 10,000 cP (i.e. 10 Pa*s) [Col. 3, 1-4], which is directly adjacent the claimed range and (absent evidence to the contrary) would be expected to have roughly similar properties to coatings within that claimed range, rendering them obvious to arrive at.  In any event, such an argument is moot, as Vandal in fact teaches a variety of coating techniques that are not limited to the above example: “(e.g., via silk screening, printing, painting, or any other suitable method)” [Col. 5, 56-
Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745